Exhibit 10.7

CLOSING CERTIFICATE OF SELLER/DEBTOR

The undersigned, being an authorized representative of DayStar Technologies,
Inc., a Delaware corporation (the “Seller”), hereby warrants, represents, and
certifies, in connection with the issuance by Seller of the Secured Convertible
Promissory Note in the aggregate amount of $500,000 (the “Note”) and the Warrant
for the Purchase of Shares of Common Stock (“Warrant”) to John Gorman
(“Purchaser”) and acknowledging that the Purchaser is relying upon the accuracy
of the following certifications in accepting the Note and Warrant, as follows:

The Seller has been organized as a Delaware corporation under the laws of the
State of Delaware pursuant to a Certificate of Incorporation, dated February 19,
1997, a true and correct copy of which is attached hereto as Exhibit “A”, and
which agreement is in full force and effect and has been amended and restated on
November 3, 2003, June 26, 2006, May 7, 2008 and October 8, 2008. The Seller is
validly existing and in good standing under the laws of the State of California.
True and correct copies of the Certificate of Existence and Certificate of Good
Standing from the State of California are attached hereto as Exhibit “B”.

1. Attached as Exhibit “C” is a copy of the Seller’s written authorization of
the “Seller Representative” regarding issuance of certain agreements and other
documents and authorizing execution of same in connection with the financing
evidenced by the Note and such authorization has not been amended, altered, or
repealed and is still in full force and effect on the date hereof.

2. The documents listed below and all other documents and agreements executed by
the Seller in connection therewith are hereinafter collectively called the
“Seller Documents.” The Seller Documents have been duly authorized, executed,
and delivered in the name and on behalf of the Seller by its duly authorized
Seller Representative pursuant to the above, and have not been amended,
modified, or rescinded as of the date hereof.

 

Document

  

Date

Secured Convertible Promissory Note (the “Note”)

   February 11, 2010

Security Agreement (the “Security Agreement”)

   February 11, 2010

Warrant for the Purchase of share of Common Stock (the “Warrant”)

   February 11, 2010

Registration Rights Agreement (the “Registration Agreement”)

   February 11, 2010

Purchase Agreement (the “Purchase Agreement”)

   February 11, 2010

The Seller hereby confirms and ratifies the “as of” date of February 11, 2010
for certain of the Seller Documents described above. The Seller is validly
existing and in good standing under the laws of the State of Delaware and all
other states necessary for the operation of Seller’s business. The due
performance of the Seller Documents have been authorized by Seller.



--------------------------------------------------------------------------------

3. The person(s) named on Exhibit “D” were on the date or dates of the execution
of each of the Seller Documents and is on the date hereof, a duly selected
Seller Representative, having authority to execute all Seller Documents and all
documents in connection therewith on the Seller’s behalf and the signature
appearing opposite his name is his genuine signature.

4. Other than as previously disclosed in Seller’s Current Report filed on Form
8-K on January 26, 2010, neither the Seller, nor any controlling person of the
Seller, is in default under and is not violating any material provisions of any
indenture, mortgage, lien, agreement, contract, deed, lease, loan agreement,
note, order, judgment, decree, or other instrument or restriction of any kind or
character to which they are a party or by which they are bound, or to which they
or any of their assets are subject. Neither the execution and delivery of any of
the Seller Documents nor compliance with the terms, conditions, and provisions
of such instruments will conflict with or result in the breach of, or constitute
a default under, any of the foregoing.

5. Other than as previously disclosed in Seller’s Quarterly Report filed on Form
10-Q November 9, 2009, the Seller is not in default in the payment of the
principal of or interest on any of its or their indebtedness for borrowed money
and is not in default under any instrument or agreement under and subject to
which any indebtedness for borrowed money has been issued, and no event has
occurred and is continuing under the provisions of any such instrument or
agreement which, with the lapse of time or the giving of notice, or both, would
constitute a default or an event of default thereunder.

6. Other than as previously disclosed in Seller’s Quarterly Report filed on Form
10-Q November 9, 2009 and Current Report filed on Form 8-K on January 26, 2010,
there is no action, suit, proceeding, or investigation at law or in equity, or
before or by any public body pending or, to the knowledge of the Seller or any
controlling person of the Seller, threatened against or affecting the Seller, or
any controlling person of the Seller (or to the knowledge of the Seller or any
controlling person of the Seller any basis therefor) wherein an unfavorable
decision, ruling or finding would adversely affect any of the Seller Documents,
or the transactions contemplated by the Seller Documents, or the validity of the
Note, the resolution adopted by the Board of Directors of the Company
authorizing the issuance of the Note, or which would affect the ability of the
Seller, or any controlling person of the Seller, to execute and deliver the
Seller Documents or comply with the terms of the Seller Documents.

7. The Seller hereby acknowledges receipt of executed counterparts of the Seller
Documents, and the Seller agrees to pay all sums which are assigned in the Note
in accordance with the provisions of the Note.

8. The covenants, representations, and warranties made by the Seller in the
Seller Documents are true and correct as of the date hereof.

9. Any consent, approval, or authorization of, or filing, registration, or
qualification with, any governmental authority on the part of the Seller which
may be required in connection with the execution and delivery of any of the
Seller Documents, or the offer, sale, issue, and delivery of the Note and
Warrant have been, or will be obtained.

 

2



--------------------------------------------------------------------------------

10. The Seller will use the proceeds from the sale of the Note for the purposes
set forth in the Purchase Agreement.

11. The Seller Documents are in substantially the form approved by or on behalf
of the Seller and the Seller Documents are valid and binding obligations of the
Seller; the covenants, representations, and warranties made by the Seller in the
Seller Documents are true and correct in all material respects as of the date
hereof; the execution and delivery of the Seller Documents and the performance
by the Seller of its obligations thereunder shall not constitute a breach or
default under its company agreement or the terms and provisions of any agreement
or commitment to which the Seller is presently a party or by which the Seller is
presently bound.

12. The Seller is in receipt as of the date of this Certificate of all necessary
permits and approvals of governmental bodies or agencies with respect to the
issuance or sale of the Note.

13. Since the formation of the Seller there has not been any event which has or
will result in a material adverse change in the business, properties, financial
position, or results of operations of the Seller, the Seller has not incurred
any material liability which will adversely affect the transactions described
herein.

14. The Seller is not now in default, as to principal or interest with respect
to any obligations issued by the Seller or successor to the Seller.

15. The Seller has its business headquarters in the State of California. All
addresses stated in the Seller Documents are true and correct.

(SIGNATURES ON FOLLOWING PAGE)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their signatures this 11th
day of February 2010.

 

DayStar Technologies, Inc., a Delaware corporation By:   \s\ William S. Steckel
Name:   William S. Steckel Title:   Chief Executive Officer

SIGNATURE PAGE TO GENERAL CERTIFICATE OF SELLER

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Formation

 

5



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Existence

and

Certificate of Good Standing

 

6



--------------------------------------------------------------------------------

EXHIBIT C

Written Authorization of Seller Representative

William S. Steckel is hereby authorized to act as the “Seller Representative” on
behalf of Daystar Technologies, Inc. with respect to the issuance and execution
of all agreements and documents in connection with the Secured Convertible
Promissory Note in the principal amount of $500,000, the Warrant, and all other
Seller Documents defined in the Closing Certificate of Seller.

 

DAYSTAR TECHNOLOGIES, INC. By:   \s\ William S. Steckel Name:   William S.
Steckel Title:   Chief Executive Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT D

Seller Representative

 

NAME AND TITLE

      

SIGNATURE

William S. Steckel, Chief Executive Officer     \s\ William S. Steckel
                                                             ,
                          

 

8